Citation Nr: 1036616	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for bilateral tinnitus.

8.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to December 
1971.

Regarding entitlement to service connection for left shoulder 
disability, left knee disability, right knee disability, 
bilateral hearing loss, tinnitus and PTSD,
this matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in April 2006.  A statement 
of the case was issued in April 2007, and a substantive appeal 
was received in June 2007.  

Regarding entitlement to service connection for hypertension, 
this matter comes before the Board on appeal from a June 2009 
rating decision by an RO of the VA.  The Veteran's notice of 
disagreement was received in July 2009.  A statement of the case 
was issued in October 2009, and a substantive appeal was received 
in November 2009.  

On substantive appeal received in November 2009, the Veteran 
marked the appropriate box to indicate that he wanted a hearing 
before the Board at the RO.  A hearing was scheduled in July 
2010, but the Veteran failed to appear.

The Board notes that even though the Veteran raised a claim of 
entitlement for service connection specifically for PTSD, there 
is evidence that he has been diagnosed with depression as well.  
The Court of Appeals for Veterans Claims (Court) recently found 
that the use of 'condition(s)' in regulation 38 C.F.R. 
§ 3.159(a)(3) indicates that a single claim can encompass more 
than one condition and that an appellant can reasonably expect 
that alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Since the medical evidence includes diagnosis of a 
psychiatric disorder other than PTSD, the Board believes that the 
issue of entitlement to service connection for depression is 
encompassed within the scope of the Veteran's claim on appeal.  
The Board has set out this issue separately in this case, as 
reflected above.

The Veteran did testify at a September 2007 hearing before a 
Decision Review Officer (DRO).  A transcript is of record.    

The issues of entitlement to service connection for diabetes and 
for heart disease, to include as due to herbicide exposure, have 
been raised by the record (specifically, in a statement received 
in August 2010), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Left shoulder disability was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is left shoulder disability otherwise related to such service.

2.  Left knee disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is left 
knee disability otherwise related to such service.

3.  Right knee disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is right 
knee disability otherwise related to such service.

4.  A claimed stressor has been corroborated.

5.  The Veteran failed to report for a PTSD examination, and the 
record as it stands does not include a medical diagnosis of PTSD 
linked to the corroborated stressor.

6.  Depression was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is depression 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.  Right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Depression was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
specifically for hearing loss by a letter dated in December 2003.  
The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.                                                                             

The RO provided the appellant with additional notice in February 
2005 (specifically for hearing loss), April 2005 and April 2006 
subsequent to the July 2005 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the February 2005, April 2005 and April 2006 notices were 
not provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in an April 2007 statement 
of the case, and September 2009 supplemental statement of the 
case, following the provision of notice in February 2005, April 
2005, and April 2006.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran the opportunity to give testimony before a DRO in 
September 2007.  

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Although the Veteran was not provided VA examinations for left 
shoulder disability and bilateral knee disability, for reasons 
discussed in detail later in this decision, the Board does not 
find the Veteran's statements and testimony regarding the claimed 
incidents and injuries and continuity of symptoms to be credible.  
As such, the Board finds that examinations and nexus opinions are 
not necessary with regard to the left shoulder and bilateral knee 
disability issues.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  
  
Additionally, the Veteran was scheduled for a VA psychiatric 
examination specifically for PTSD in August 2008.  However, the 
Veteran failed to appear and did not provide good cause.  The RO 
has requested the Veteran to advise if and when he is ready to 
report for such an examination, but to date he has not responded.  
The Veteran's representative has not addressed the failure to 
report or suggested any reasons for the failure to report.  
Consequently, another VA examination will not be scheduled, and 
the claim will be adjudicated based on the evidence of record.  
See 38 C.F.R. § 3.655.  As noted earlier, the Veteran also failed 
to report for a Board hearing scheduled at his request.  The 
Board finds that VA has offered all due assistance to the Veteran 
and furnished him with the opportunity to undergo VA psychiatric 
examination and to testify at a Board hearing.  It is unfortunate 
that the Veteran has elected not to cooperate with VA's attempts 
to assist him in this regard as additional evidence might have 
been developed which might be advantageous to his appeal.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by decisions on 
the claims at this time.

Laws and Regulations

The issues before the Board involve claims of entitlement to 
service connection for left shoulder disability, bilateral knee 
disability, PTSD and depression.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr, 21 Vet. App. 303 ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   



Analysis

I.  Left Shoulder and Bilateral Knees

In a claim received in March 2005, the Veteran reported that his 
left shoulder disability began in 1968 and his bilateral knee 
disabilities began in 1969.  At the September 2007 DRO hearing, 
the Veteran testified that he had injured his left shoulder and 
knees when he tripped over chains that were used to tie down 
aircraft.  He further testified that as a mechanic, he was 
constantly on his knees ten hours a day, seven days a week.  
While the Veteran is competent to report symptoms he experiences, 
the Board does not find the Veteran's statements regarding his 
injuries and continuous symptoms to be credible in view of the 
inconsistencies in his statements and actions as hereinafter 
discussed..

In a statement received in April 2006, the Veteran reported that 
he did not complain of pain in his lower extremities since he had 
a job to do.  At the September 2007 DRO hearing, the Veteran's 
representative explained why there are no treatment records after 
he had reportedly tripped over the chains-the Veteran simply 
iced his reported injuries and took medication provided by a 
corpsman.  However, service treatment records reflect that the 
Veteran sought treatment for various disorders, including 
calluses on his feet, right thigh pain from playing softball, 
right ankle pain from playing football.  In other words, the 
Veteran did have the opportunity to seek out medical care for the 
reported injuries and his failure to do so is inconsistent with 
his actions in relation to other medical problems.  

Further, the Board notes that a November 1971 service separation 
examination report reflects that the Veteran was examined and 
that medical personnel were of the opinion that his upper and 
lower extremities were clinically normal.  The report of history 
normally furnished by an individual upon separation is not in the 
claims file, but there is nothing in the report of medical 
examination to suggest that the Veteran voiced and complaints 
related to the left shoulder or knees.  The failure to note any 
left shoulder of bilateral knee problems at that time is 
especially significant since the express purpose of the exit 
examination was to document any ongoing service-related problems.  
In other words, the evidence contemporaneous to service suggests 
that neither medical personnel nor the Veteran himself were of 
the opinion that there were any residuals of the claimed 
injuries.  Again, the Veteran never reported the claimed injuries 
during service although he did not hesitate to report other 
medical problems.  The Veteran's current assertions are simply 
inconsistent with his actions during service. 

The Board notes that since complaints and findings reported at 
the time of service separation are more contemporaneous to 
service, it is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).

Post service treatment records show that he was seen at the VA 
for osteoarthritis of the left shoulder in December 2004, and for 
his knee pain in January 2009.  In one January 2009 VA treatment 
record, it was noted that the Veteran had right knee pain since 
Christmas, which would date the onset of right knee pain to 
December 2008.  Overall, the post-service medical evidence does 
not reflect complaints or treatment related to left shoulder, 
right knee and left knee disabilities for over 30 years following 
active service.  The Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  

At the September 2007 DRO hearing, the Veteran's representative 
requested a VA examination for the Veteran's left shoulder 
disability.  In support of the request, the representative 
testified that a VA doctor (H.V.) from the El Paso VA medical 
facility stated that the Veteran's shoulder disability is so old 
and torn up that surgery would not help the Veteran.  The Veteran 
then testified that Dr. V did state that the shoulder disability 
is "very old, that it would be almost 99 percent failure to 
operate."  However, a review of the VA treatment records shows 
that in January 2006, Dr. V stated instead that the Veteran "has 
chronic rotator cuff tear to left shoulder, surgical opinion to 
repair the rotator cuff tear in his case does have 50/50 chance 
failure rate."  Perhaps the Veteran was exaggerating to some 
extent, but such exaggeration does reflect on his credibility as 
an accurate historian. 

The Board recognizes that many years have passed since the 
Veteran's service and his claim for VA benefits.  The record 
shows, however, that no claimed injury was reported during 
service although the Veteran did have access to and did seek out 
medical treatment for unrelated disorders.  Moreover, the report 
of separation examination is highly significant in that it 
documents the clinical findings of medical personnel at that 
time.  There is otherwise no persuasive supporting evidence of a 
continuity of symptoms for many years after service to link 
current disability with service.

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination with regard to these issues.  38 
U.S.C.A. § 5107(b).  The weight of the evidence is against the 
Veteran's claims of service connection for left shoulder, left 
knee and right knee disabilities.

II.  PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 

The Board notes that one of the Veteran's stressors appears to 
have been corroborated.  At the September 2007 DRO hearing, the 
Veteran reported seeing a jet explode in 1969 and riding aboard a 
helicopter to search for the downed pilot.  Excerpts from Chris 
Hobson's "Vietnam Air Losses, United States Air Force, Navy and 
Marine Corps Fixed-wing Aircraft Losses in Southeast Asia 1961 - 
1973," show two airplane crashes that occurred while the Veteran 
was aboard the USS Coral Sea (September 1968 to June 1971).  A 
crash occurred in November 1968 when a pilot lost altitude and 
crashed into the sea.  In March 1970, an aircraft crashed into 
the sea and although a helicopter was on the scene immediately, 
there was no sign of the pilot.  

The Board additionally notes that a February 2009 VA treatment 
record shows that the Veteran's PTSD screening test was positive.  
However, there is no medical diagnosis of PTSD related to the 
corroborated stressor.  A VA examination was duly scheduled.  
However, the Veteran failed to report in August 2008.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation without good cause, the 
claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  Based on the evidence of record, service connection for 
PTSD is not warranted.  There is no medical diagnosis of PTSD 
related to the corroborated stressor.  

The Board advises the Veteran and his representative that the 
Veteran may seek to reopen his claim should he received a medical 
diagnosis of PTSD in the future. 

III.  Depression

Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of depression.  Clinical evaluation 
of the Veteran's psychiatric status upon separation examination 
in November 1971 was normal.  There is otherwise no supporting 
evidence of depression for many years after service.  

Post service treatment records show a diagnosis of depression as 
early as June 2006.  This lengthy period without complaint or 
treatment after service also suggests that there has not been a 
continuity of symptomatology.  See Maxson, 230 F.3d 1330.  While 
various VA treatment records from June 2006 to January 2009 show 
a diagnosis of depression, there is no persuasive evidence 
linking it to service.

The Board is led to the conclusion that there is not such a state 
of equipoise of the positive evidence with the negative evidence 
to permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim for entitlement to service connection for depression.


ORDER

Entitlement to service connection for left shoulder disability is 
not warranted. Entitlement to service connection for left knee 
disability is not warranted. Entitlement to service connection 
for right knee disability is not warranted.  Entitlement to 
service connection for PTSD is not warranted.  Entitlement to 
service connection for depression is not warranted.  To this 
extent, the appeal is denied.


REMAND

Other issues before the Board include claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  The 
Board finds that VA medical opinions reflected in the January 
2004 and September 2006 VA audiological examination reports are 
inadequate.  No rationale was provided for the September 2006 
opinion other than that it was based on a review of the records.  
In both reports, the VA audiological examiner did not address the 
September 2003 favorable medical opinion rendered by Vittal T. 
Pai, M.D.  

Furthermore, attached to a statement received in August 2010 
(which noted hypertension) was a copy of the VA webpage regarding 
exposure to Agent Orange. The Veteran stated that the article 
pertained to his claim for service connection for hypertension.  
Accordingly, the Board redescribed the issues as reflected on the 
first page of this decision to include herbicide exposure.  

Appropriate action to determine whether the Veteran had herbicide 
exposure in service is necessary.  The Board notes that in a 
statement received in April 2006, the Veteran reported herbicide 
exposure from his time aboard a ship.  Further, based on the 
available military personnel records, it is unclear to the Board 
whether the Veteran had service in the Republic of Vietnam 
pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  Additional development 
is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should accomplish any necessary 
development to determine whether the 
Veteran has service in Vietnam so as to 
presume that he was exposed to herbicides.  

2.  The RO should schedule the Veteran for 
a VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss and 
tinnitus.  The Veteran's claims file must 
be provided to the examiner for review.  
All appropriate audiological testing should 
be performed.

After examining the Veteran and reviewing  
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current bilateral 
hearing loss and/or tinnitus is related to 
acoustic trauma during service. 

A rationale should be provided with 
reference to service treatment records, Dr. 
Pai's medical opinion, and past VA 
audiolgical examination reports.

3.  If, and only if,  the RO determines 
that the Veteran was exposed to herbicides 
during service, then the Veteran should be 
scheduled for a VA examination to determine 
the etiology of the claimed hypertension   
The Veteran's claims file must be provided 
to the examiner for review.  All 
appropriate audiological testing should be 
performed.

After examining the Veteran and reviewing  
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any hypertension is 
related to service, to include exposure to 
herbicides during service. 

A rationale should be provided with 
reference to past VA audiolgical 
examination reports.

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to service connection 
for bilateral hearing loss, for tinnitus, 
and service connection for hypertension, to 
include as due to herbicide exposure.  The 
RO should issue an appropriate supplemental 
statement of the case, and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


